Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 12/27/2021.  Claims 5-8, 11, 12, 17-20, 23, and 24 are pending in the case. Claims 5-7, 11, 17-19, and 23 are written in independent form.
Applicant's amendments and arguments filed 12/27/2021 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 8, 11, 12, 17, 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton et al. (U.S. Pre-Grant Publication No. 2015/0026181, hereinafter referred to as Milton).

Regarding Claim 5:
Milton teaches a system comprising:
at least one computer processor;
Milton teaches “one or more processors” (Abstract).
said at least one computer processor configured to perform a method comprising:
receiving a first set of mathematically descriptive statistics of subscribers, said first set of mathematically descriptive statistics being semantic-free and being calculated from a first telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
receiving a second set of mathematically descriptive statistics of subscribers, said second set of mathematically descriptive statistics being semantic-free and being calculated from a second telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
aggregating said first set of mathematically descriptive statistics of subscribers and a second set of mathematically descriptive statistics of subscribers into an aggregated database;
Milton teaches normalizing the user activity records received from different third-party data provides (Para. [0080]) thereby teaching an aggregation of the received user activity from the multiple data providers.
receiving a query request;
Milton teaches “requesting a location history for a given user identifier” (Para. [0086]).
processing said query request against said aggregated database to generate a query response, said query response comprising data derived from said aggregated database; and
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
transmitting said query response;
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
said first set of mathematically descriptive statistics of subscribers having a first set of anonymized subscriber identifiers, and said second set of mathematically descriptive statistics of subscribers having a second set of anonymized subscriber identifiers;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers.
receiving a third set of mathematically descriptive statistics of subscribers, said third set of mathematically descriptive statistics of subscribers having non-anonymized subscriber identifiers;
Milton teaches receiving a data set of user-profile records,” each record corresponding to the profile of a given user or a given mobile device 16” (Para. [0044]).
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with non-anonymous identifiers when the identifiers have been tied to an existing profile.
identifying a first subscriber within said third set of mathematically descriptive statistics of subscribers, said first subscriber being identified with a first non-anonymized subscriber identifier;
Milton teaches “sets of clusters for a given user identifier may be compared to sets of clusters for user identifiers in other location data sets to match user identifiers across location data sets” (Para. [0087])
searching said aggregated database to identify a second record within said aggregated database having a match with said first subscriber; and
Milton teaches searching the aggregated data sets to identify records in the aggregated data sets that match a known user identifier (Paras. [0084]).
associating said first non-anonymized subscriber identifier with said second record.
Milton teaches storing “the matched user identifiers in association with one another in corresponding user profiles (Para. [0094]).

Regarding Claim 7:
Milton further teaches a system comprising:
at least one computer processor;
Milton teaches “one or more processors” (Abstract).
said at least one computer processor configured to perform a method comprising:
receiving a first set of mathematically descriptive statistics of subscribers, said first set of mathematically descriptive statistics being semantic-free and being calculated from a first telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
receiving a second set of mathematically descriptive statistics of subscribers, said second set of mathematically descriptive statistics being semantic-free and being calculated from a second telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
aggregating said first set of mathematically descriptive statistics of subscribers and a second set of mathematically descriptive statistics of subscribers into an aggregated database;
Milton teaches normalizing the user activity records received from different third-party data provides (Para. [0080]) thereby teaching an aggregation of the received user activity from the multiple data providers.
receiving a query request;
Milton teaches “requesting a location history for a given user identifier” (Para. [0086]).
processing said query request against said aggregated database to generate a query response, said query response comprising data derived from said aggregated database; and
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
transmitting said query response;
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
said first set of mathematically descriptive statistics of subscribers having a first set of anonymized subscriber identifiers, and said second set of mathematically descriptive statistics of subscribers having a second set of anonymized subscriber identifiers;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers.
said query response comprising a third set of anonymized identifiers,
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]). Milton further teaches “to expedite matching, some embodiments may group or sort and store the comparison cluster sets according to location (or time), so that unviable comparison cluster sets may be quickly discarded and likely matches may be quickly identified” (Para. [0090]) thereby teaching a third set of anonymize identifiers for cluster sets and creating a subset of the identifiers based on location or time.
said method further comprising:
receiving a fourth set of anonymized identifiers, said fourth set of anonymized identifiers being a subset of said third set of anonymized identifiers; and
Milton further teaches “to expedite matching, some embodiments may group or sort and store the comparison cluster sets according to location (or time), so that unviable comparison cluster sets may be quickly discarded and likely matches may be quickly identified” (Para. [0090]) thereby teaching a third set of anonymize identifiers for cluster sets and creating a subset of the identifiers based on location or time.
transmitting at least a first portion of said fourth set of anonymized identifiers to said first telecommunications network.
Milton teaches “the user profiles may be used by advertisers and others in a privacy-friendly fashion, such that users are expected to opt in to sharing their location history” and “the user profiles may be aggregated to identify geographic areas having a high density of a particular type of user at a particular time of the week” and “such correlations may be presented to advertisers” (Para. [0027]) thereby teaching transmitting at least a first portion of the anonymized identifiers, such as location information, to the advertisers.

Regarding Claim 8:
Milton further teaches:
transmitting a first set of subscriber contact instructions, said first portion of said fourth set of anonymized identifiers corresponding with said first set of anonymized subscriber identifiers to said first telecommunications network.
Milton teaches transmitting attributes for queried users to advertisers while maintaining user privacy (Para. [0046]).

Regarding Claim 11:
Milton further teaches a system comprising:
at least one computer processor;
Milton teaches “one or more processors” (Abstract).
said at least one computer processor configured to perform a method comprising:
receiving a first set of mathematically descriptive statistics of subscribers, said first set of mathematically descriptive statistics being semantic-free and being calculated from a first telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
receiving a second set of mathematically descriptive statistics of subscribers, said second set of mathematically descriptive statistics being semantic-free and being calculated from a second telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
aggregating said first set of mathematically descriptive statistics of subscribers and a second set of mathematically descriptive statistics of subscribers into an aggregated database;
Milton teaches normalizing the user activity records received from different third-party data provides (Para. [0080]) thereby teaching an aggregation of the received user activity from the multiple data providers.
receiving a query request;
Milton teaches “requesting a location history for a given user identifier” (Para. [0086]).
processing said query request against said aggregated database to generate a query response, said query response comprising data derived from said aggregated database; and
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
transmitting said query response;
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
said first set of mathematically descriptive statistics of subscribers having a first set of anonymized subscriber identifiers, and said second set of mathematically descriptive statistics of subscribers having a second set of anonymized subscriber identifiers;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers.
comparing said first set of mathematically descriptive statistics with said second set of mathematically descriptive statistics to identify a first subscriber in said first set of mathematically descriptive statistics having a similarity to a second subscriber in said second set of mathematically descriptive statistics; and
Milton teaches “sets of clusters for a given user identifier may be compared to sets of clusters for user identifiers in other location data sets to match user identifiers across location data sets” (Para. [0087])
Milton further teaches searching the aggregated data sets to identify records in the aggregated data sets that match a known user identifier (Paras. [0084]).
labeling said first subscriber and said second subscriber as the same subscriber when said similarity is in excess of a predefined threshold.
Milton teaches storing “the matched user identifiers in association with one another in corresponding user profiles” (Para. [0094]) where “in some cases, a similarity score is calculated for each pair of reference cluster and comparison clusters, and the similarity score must exceed a threshold to constitute a match” (Para. [0088]).

Regarding Claim 12:
Milton further teaches:
said predefined threshold being a statistical confidence greater than 99.9%.
Milton teaches “in some cases, a similarity score is calculated for each pair of reference cluster and comparison clusters, and the similarity score must exceed a threshold to constitute a match” (Para. [0088]) thereby teaching the threshold as being a definitive level of confidence, thereby greater than 99.9%, that the identifiers in the sets of clusters are a match.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 23:
All of the limitations herein are similar to some or all of the limitations of Claim 11.

Regarding Claim 24:
All of the limitations herein are similar to some or all of the limitations of Claim 12.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milton and further in view of Johnstone et al. (U.S. Pre-Grant Publication No. 2017/0270457, hereinafter referred to as Johnstone).

Regarding Claim 6:
Milton teaches a system comprising:
at least one computer processor;
Milton teaches “one or more processors” (Abstract).
said at least one computer processor configured to perform a method comprising:
receiving a first set of mathematically descriptive statistics of subscribers, said first set of mathematically descriptive statistics being semantic-free and being calculated from a first telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
receiving a second set of mathematically descriptive statistics of subscribers, said second set of mathematically descriptive statistics being semantic-free and being calculated from a second telecommunications network;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers when the identifiers have not been tied to an existing profile. Milton further teaches monitoring, as part of the collected user geolocation history, the “time at which a user was at the geolocation” (Para. [0030]) thereby teaching a mathematically descriptive semantic-free statistics of a user being calculated from a plurality of location data sets.
aggregating said first set of mathematically descriptive statistics of subscribers and a second set of mathematically descriptive statistics of subscribers into an aggregated database;
Milton teaches normalizing the user activity records received from different third-party data provides (Para. [0080]) thereby teaching an aggregation of the received user activity from the multiple data providers.
receiving a query request;
Milton teaches “requesting a location history for a given user identifier” (Para. [0086]).
processing said query request against said aggregated database to generate a query response, said query response comprising data derived from said aggregated database; and
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
transmitting said query response;
Milton teaches “clustering the location history” and “returning a set of clusters for the location history of the given user identifier” (Para. [0086]).
said first set of mathematically descriptive statistics of subscribers having a first set of anonymized subscriber identifiers, and said second set of mathematically descriptive statistics of subscribers having a second set of anonymized subscriber identifiers;
Milton teaches obtaining a plurality of location data sets from different providers of user geolocation history (Para. [0076]) where “often different providers of location data sets use different identifiers for a given user” and the different identifiers “can be difficult to tie to…[an] existing profile” (Para. [0068]), thereby teaching the received data being associated with anonymous identifiers.

Milton teaches all of the elements of the claimed invention as recited above except:
receiving a first anonymized subscriber identifier, said first anonymized subscriber identifier being opt-out for participation in said aggregated database; and
removing at least one record associated with said first anonymized subscriber identifier from said aggregated database;

However, in the related field of endeavor of aggregating anonymized data, Johnstone teaches:
receiving a first anonymized subscriber identifier, said first anonymized subscriber identifier being opt-out for participation in said aggregated database; and
Johnstone teaches employees may “opt-out of gathering of at least some of the different types of usage data” (Para. [0016]) where “for data whose collection is mandated, the employee may not be given an option to opt-out…of the collection of particular types of data. In such cases, the enterprise may use a scrubbing application to ‘scrub’ the data that is collected to remove any personally identifiable information from the data that is collected, before it is stored” (Para. [0065]). Therefore, Johnstone teaches receiving an opt-out for participation in storage of data and removing at least a record that can be used to identify the user when storing the data.
removing at least one record associated with said first anonymized subscriber identifier from said aggregated database;
Johnstone teaches employees may “opt-out of gathering of at least some of the different types of usage data” (Para. [0016]) where “for data whose collection is mandated, the employee may not be given an option to opt-out…of the collection of particular types of data. In such cases, the enterprise may use a scrubbing application to ‘scrub’ the data that is collected to remove any personally identifiable information from the data that is collected, before it is stored” (Para. [0065]). Therefore, Johnstone teaches receiving an opt-out for participation in storage of data and removing at least a record that can be used to identify the user when storing the data.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnstone and Milton at the time that the claimed invention was filed, to have combined the opt-out functionality, as taught by Hoffman, with the systems and methods for aggregating anonymized user identifiers across differently anonymized data sets, as taught by Milton.
One would have been motivated to make such combination because while Milton teaches “users are expected to tend to opt in” to sharing their information (Para. [0027]), Milton does not teach how the system handles when a user opts-out and Johnston teaches allowing users the choice to opt in or out of sharing different types of data (Para. [0016]). It would have been obvious to a person having ordinary skill in the art that allowing users more choice to opt in or out of different types of data, rather than the all in or all out method taught by Milton, would improve the user’s experience by providing them the ability to customize which types of data to share and which types of data they do not want to share.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 6.


Response to Amendment
Applicant’s Amendments, filed on 12/27/2021, are acknowledged and accepted.
In light of the amendments filed on 12/27/2021, the claim objections to claims 7, 17, and 19 have been withdrawn.
As stated above and restated here for convenience, Applicant's amendments and arguments filed 12/27/2021 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Response to Arguments
In light of pages 9-10 of 15 in the remarks filed on 12/27/2021, the 112(a) and 112(b) rejections for claims 12 and 24 have been withdrawn due to applicant’s argument that “it is well within the skill of an ordinary practitioner of statistics to determine a ‘statistical confidence greater than 99.9%’ [and] such calculations are well-known in the art of statistics”.
With respect to claims 5- 7, 11, 17-19, and 23 and pages 12-13 of 15 in the remarks filed on 12/27/2021, Applicant argues that “the Milton reference fails to show databases from two different telecommunications networks as required by the claims” because “Milton never shows two different networks, each with their own devices, towers, and controllers” and thus “does not show the elements of the claims ‘arranged or combined in the same way as in the claim’”.
Applicant’s argument is not convincing because Milton teaches multiple telecommunications networks by teaching multiple providers of user geolocation history (Para. [0076]).  A telecommunications network, in its broadest reasonable interpretation, is merely a network of computers connected by telecommunications resources.  The claims further do not recite that telecommunications comprise towers and controllers and the specification merely recites exemplary features of a telecommunications network without an explicit definition.  It is also noted that the claimed first and second telecommunication networks appear to merely be generic sets of networked computers that are used as sources of data that is then collected, aggregated, and processed, and nothing significantly more than the source of data.
With respect to claims 5 and 17 and pages 13-14 of 15 of the remarks filed on 12/27/2021, Applicant argues that “the Milton reference fails to show associating a non-anonymized record with anonymized records as required by the claims” because “Milton fails to show any matching of non-anonymized data with anonymized data as required by the claims…[and] only works with databases that are anonymized at some level”.
Applicant’s argument is not convincing because Milton teaches searching the aggregated data sets to identify records in the aggregated data sets that match a known user identifier (Paras. [0084]), thereby teaching matching a non-anonymized, known, user identifier with anonymized records in the aggregated data sets. Milton further teaches associating this data by teaching storing “the matched user identifiers in association with one another in corresponding user profiles (Para. [0094]).
Further, while the title of the Milton reference suggests that anonymized user identifiers are being matched across anonymized data sets, which appears to be why Applicant is arguing that Milton “only works with databases that are anonymized at some level”, Milton clearly explains the purpose of the publication is to solve the exemplary problem of “when users update their equipment, e.g., with a new cell phone, it can be difficult to tie their existing profile to data form the new equipment” (Para. [0008]) which is solved by matching and associating anonymized data to an already known non-anonymized existing profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Akiyama et al. (U.S. Pre-Grant Publication No. 2014/0298030) teaches a computer assisted name-based aggregation system that acquired anonymized data from a plurality of service providing systems without obtaining the personal information, and identifies the name of the acquired anonymized data.
Stack et al. (U.S. Pre-Grant Publication No. 2011/0060905) teaches facilitating confidential and secure sharing of anonymous user profile data where a business converts the profile data about the business’ customers into anonymous identifiers where because the anonymous identifiers are generated with the same anonymization method, identical identifiers are likely generated from profile data of the same users and identifiers can be used to anonymously match the customers of the business to users of the content provider.
Sneyders (U.S. Pre-Grant Publication No. 2012/0066084) teaches an e-commerce system that applies search criteria to a collection of abstract anonymous profiles and returns a prioritized list of unique identifiers corresponding to a set of consumers satisfying at least a constraint within the search criteria. It is further taught that consumer clients can adjust settings or opt out of certain mining functions at any time.
Verkasalo et al. (U.S. Pre-Grant Publication No. 2018/0121938) teaches monitoring transactions on a platform in a digital network for a predefined period, capturing device-related identifiers associated with the observed transactions, wherein the device related identifier preferably anonymously identifies a device or device user or related application profile, optionally a browser profile, and extracting persistent device-related identifiers from the captured device-related identifiers to calculate statistics preferably containing aggregate statistics having regard to the persistent device-related identifiers and related transactions during the target period.
Mays et al. (U.S. Pre-Grant Publication No. 2014/0101736) teaches authenticating a user associated with a first service, receiving a selection of a second service, generating an opaque identifier associated with the user and the first service, wherein the opaque identifier facilitates the anonymous collection of data relating to the second service.
Priyadarshan et al. (U.S. Pre-Grant Publication No. 2012.0041969) teaches deriving user characteristics from known user characteristics, where unknown characteristics can be inferred from products purchased by a user, comparing two similar users and inputting characteristics known about one user to another user with unknown characteristics, and inferring characteristics using classifying algorithms and a confidence score indicating the likelihood that the inferred value is the correct value.
Johnstone et al. (U.S. Pre-Grant Publication No. 2017/0270437) teaches collecting usage data of an employee’s use of corporate computing resource and obtaining the employee’s permission to collect the usage data.
Scarr (U.S. Pre-Grant Publication No. 2016/0224901) teaches detecting a common user of a plurality of user devices in a network by comparing a first subset of event records for a first device identifier with a second subset of event records for a second device identifier and associating the data with the same known user, wherein the event records correspond to events in telecommunications networks.
Doughty et al. (U.S. Pre-Grant Publication No. 2013/0124333) teaches identifying a same user of multiple communication devices by identifying that the first data relating to a first device is substantially the same as a second data for a second device in a system comprising multiple telecommunication networks.
Mao et al. U.S. Pre-Grant Publication No. 2013/0094521) teaches identifying a subscriber at a network node using a network access identifier (NAI) even when the network nodes use multiple different NAIs to identify the same subscriber.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        1/31/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154